     Case 2:19-cv-01151-JAD-EJY Document 46 Filed 09/02/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   7785 W. Sahara Ave, Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     dbrennerra),wri ghtlegal. net
 5   Attorneyfor Plaint(IJ, Bayview Loan Servicing, LLC
 6
                                  UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8
 9   BAYVIEW LOAN SERVICING, LLC,                        Case No.: 2: 19-cv-01151-JAD-EJY

10                  Plaintiff,
            vs.                                          SUBSTITUTION OF ATTORNEY
11

12   NORTH AMERICAN TITLE INSURANCE
     COMPANY; DOES I THROUGH X; and ROE
13   CORPORATIONS I THROUGH X,
14
                    Defendants.
15

16
            Plaintiff, Bayview Loan Servicing, LLC, hereby substitutes and appoints the law firm of
17
     Wright, Finlay & Zak, LLP as its attorneys in the above-entitled matter in place and stead of the
18
     law finn of Akerman LLP.
19
     DATED this d£:)day of ] : . \<--1        , 2020.
20
21
                                      I
22
23
24
25

26

27

28


                                                Page 1 of3
     Case 2:19-cv-01151-JAD-EJY Document 46 Filed 09/02/20 Page 2 of 2




             Akerman LLP hereby substitutes in its place and stead Wright, Finlay & Zak, LLP, as

 2   attorney for Plaintiff, Ba~iew Loan Servicing, LLC, in the above-entitled matter.

 3   DATED   this~ day of \.J~, 2020.                                             .
 4                                           _    AKERMAN LLP


                                                              __l.~-------------------­
 5
 6                                           By: _ _ _
                                                 Natalie L. Winslow, Esq.
 7                                               Nevada Bar No. 12125
                                                 Jamie K. Combs, Esq.
 8                                               Nevada Bar No. 13088
 9                                               1635 Village Center Circle, Suite 200
                                                 Las Vegas, NV 89134
10                                               Prior Attorney for Plaintiff, Bayview Loan
                                                 Servicing, LLC
11
12          Wright, Finlay & Zak, LLP, hereby accepts substitution as attorney for Plaintiff, Bayvie

13   Loan Servicing, LLC, in the above-entitled matter in place and stead of Akerman LLP.

14   DATED    thi;_L day of     ~y:zf-        ,  2020.
15                                                WRl          FlNLAY & ZAK, LLP

16
17
                                                     rren . Brenner, Esq.
18                                                Nevada Bar No. 8386
                                                  7785 W. Sahara Ave, Suite 200
19                                                Las Vegas, NV 89117
20                                                Attorney for Plaintiff, Bayview Loan Servicing, LLC

21

22
                                            IT IS SO ORDERED.
23

24
25                                          ___________________________________
26                                          U.S. MAGISTRATE JUDGE

27                                          Dated: September 2, 2020
28


                                                 Page 2 of3
